Citation Nr: 1327539	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  11-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, currently rated as 10 percent disabling. 

2.  Entitlement to a compensable initial disability rating for psoriatic arthritis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to August 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was service-connected for psoriasis in a rating decision dated in November 1977.  His disability was evaluated as noncompensable.  The Veteran filed a claim for service connection for psoriatic arthritis in September 2008.  At that time, the Veteran affirmed that he was not filing a claim for an increased rating for his service-connected psoriasis.  However, after reviewing the results of the VA examination provided in May 2009, the RO increased the disability rating for psoriasis to 10 percent.   Since that decision, the Veteran perfected his appeal of the RO's decision for an increased rating for psoriasis and the initial noncompensable disability rating for psoriatic arthritis.  
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating based upon individual unemployability is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At the VA examination provided in May 2009, the Veteran claimed that he had to quit working and retired five years prior to the examination due to having aches and pains in his joints.  The evidence of record indicates that the Veteran has remained unemployed.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.  However, such claim has not been developed or considered by the RO in the first instance.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.     


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  The Veteran began continuous weekly systemic therapy in April 2008 when he was prescribed and began taking Methotrexate, an immunosuppressive drug, to treat his psoriasis and psoriatic arthritis.

3.  There is no radiological evidence the Veteran has psoriatic arthritis; he does suffer from some pain in his joints, but there is no evidence of psoriatic inflammatory disease of significance, there have been no exacerbations in a well-established diagnosis, and there is no limitation of motion in any of his joints due to psoriatic arthritis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating of 60 percent, but no higher, for psoriasis have been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800, 7816 (2012).

2.  The criteria for entitlement to a compensable initial disability for psoriatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71a, 5002, 5009 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating cases, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2009.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).        

In addition, the RO arranged for a VA examination in May 2009 to assess the severity of the Veteran's psoriatic arthritis.  The Board finds that the examination obtained in this case was more than adequate, as it provides findings relevant to the criteria for rating the Veteran's psoriatic arthritis and psoriasis. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the complete claims file was not available for review.  However, the examiner did review the VA treatment records, including the radiology reports.  The examiner also considered the full history provided by the Veteran.

The Veteran's representative requested a new VA examination in their VA Form 646 dated in December 2012.  The representative asserted a new examination is necessary because the Veteran is not being compensated properly and because the Veteran has claimed that his condition has worsened.  However, the Board notes that the Veteran has not asserted that his condition has worsened since the VA examination.  Neither of the statements he has provided since the examination asserts a worsening of his condition.  The Veteran did complain in his notice of disagreement dated in June 2010 that the examiner downplayed his complaints of pain.  However, the examination report indicates that the examiner noted the Veteran's complaints and observations of pain.  The Veteran also complained that the examiner's conclusion that the radiological evidence did not support a finding of psoriatic arthritis was counter to the opinions of the VA medical professionals who treated the Veteran in 2008.  However, the Board notes that the examiner's opinion does not contradict the outpatient treatment records.  The examiner diagnosed him with psoriatic arthritis.  

Based on the foregoing discussion, the Board finds that the May 2009 examination was adequate.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria, Factual Background, and Analysis

A.  Criteria of Disability Evaluations 

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of the disability present.  38 C.F.R. §§ 4.1, 4.2.  An increased rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings. The original rating decision granting service connection for psoriasis was in November 1977.  Consequently, the Board will evaluate the Veteran's psoriasis as a claim for an increased rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Id.  

The Veteran's claim for a higher rating for his service-connected psoriatic arthritis is based on dissatisfaction with the original rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The pendency of this issue dates to the original rating decision granting service connection in June 2009.  Consequently, the Board will evaluate the Veteran's psoriatic arthritis as a claim for a higher evaluation of the original award.  

In regards to both the Veteran's psoriasis and psoriatic arthritis, consideration must be given as to whether an increase or decrease is warranted at any time within the pendency of the appeal, a practice known as "staged" ratings.  See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). 

 In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of psoriasis and psoriatic arthritis.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  His statements have generally been consistent with the medical evidence of record, and are probative for resolving the matters decided on appeal.
 
The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.
 
B.  Increased Rating of Psoriasis

The Veteran began receiving treatment for psoriasis while in service.  Service connection for psoriasis was granted in November 1977.  At that time, the RO evaluated the Veteran's disability as noncompensable (0 percent) because his skin was reported as clear.  

Diagnostic Code 7816 provides that psoriasis affecting less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Psoriasis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

In this case, the Veteran presented to the San Francisco VA Medical Center (VAMC) in February 2007 suffering from a flare-up of his service-connected psoriasis.  Treatment records from the San Francisco VAMC from that time through April 2009, the latest treatment records in the claims file, demonstrate treatment for the Veteran's psoriasis.  The Veteran was treated with topical ointments and repeatedly refused systemic therapy due to concern with side-effects.  In February 2008, the treatment records note that approximately 40 percent of the Veteran's body surface area was affected.  At that time, the Veteran continued to refuse systemic therapy.  However, the Veteran soon changed his mind.  By April 2008, the Veteran was prescribed and began taking Methotrexate, an immunosuppressive medication taken orally.  Over time, the treatment records note improvement in the Veteran's skin with the use of the topical cream Dovonex and with Methotrexate.   

The Veteran's assertions compliment the medical evidence.   Before he was prescribed Methotrexate, he asserts that 40 percent of his body was affected by the psoriasis, if not more.  He claims that during the holiday season in 2009 he made a trip to Texas and forgot his medication.  The psoriasis flared up during his 3 week trip to cover 40 percent of his body.  When he returned home and began using the Methotrexate and the topical steroids, the affected area shrank to between 10 to 20 percent of his body surface area.  
At the VA skin examination in May 2009, the examiner noted that the total body surface area affected was 18 percent, an amount that would support a rating of 10 percent, which was granted by the RO.  However, DC 7816 requires a rating of 60 percent if the Veteran is prescribed constant or near-constant systemic therapy, such as an immunosuppressive drug.  The Veteran is in fact prescribed continuous use of Methotrexate.  As such, the veteran's condition warrants a 60 percent disability evaluation.       

The Board also notes that a rating of 60 percent is the highest available rating for psoriasis under DC 7816. The Board has also considered whether a rating in excess of 60 percent is available under DCs 7800 to 7805.  See 38 C.F.R. § 4.118.  An 80 percent rating is available under DC 7800 for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  In this case, however, the VA examiner indicated that there was no scarring or disfigurement of the face or head caused by psoriasis.  Further, the Veteran does not assert he has any scarring or disfigurement that would satisfy an increased rating under DC 7800.

For all the foregoing reasons, the Board concludes that a 60 percent, but no higher, rating for psoriasis is warranted. In reaching this conclusion, the Board has favorably applied the benefit-of-the-doubt doctrine in determining that a 60 percent rating is warranted, but finds that the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Higher Rating of Psoriatic Arthritis

The Veteran's psoriatic arthritis of each joint is evaluated under 38 C.F.R. § 4.71a, DC 5009.  Pursuant to DC 5009, other types of arthritis, such as psoriatic arthritis, should be rated under DC 5002 as rheumatoid arthritis; and provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, DC 5002.
 
For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent evaluation is assignable for less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods.  A 100 percent evaluation is assignable when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, DC 5002.
 
When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DCs, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

After the Veteran began visiting the San Francisco VAMC in February 2007 to receive treatment for his psoriasis, he began complaining about pain in his joints, especially in his feet, ankles, and hands.  The Veteran reported a history of swelling and numbness in his joints.  The outpatient records note a diagnosis of psoriatic arthritis in March 2008 when he was referred to the Arthritis clinic at the VAMC.  In April 2008, he began taking Methotrexate for his psoriasis and psoriatic arthritis.  By September 2008, the outpatient records indicate that the Veteran was responding well to the Methotrexate and the pain in his joints had diminished.  The Veteran was also prescribed Etodolac for the pain.        

At the VA examination in May 2009, the examiner noted that the radiological examinations of the feet and hands did not reveal evidence of inflammatory arthritis due to psoriasis.  The X-rays of the right foot showed some spur at the Achilles tendon insertion upon the calcaneus and some tendency for hallux valgus.  X-rays of the left foot were normal.  X-rays of the left hand revealed mild deformity of the fifth metacarpal due to some past trauma but there was no evidence of psoriatic arthritis.  X-rays of the right hand did not show evidence of psoriatic arthritis.  MRIs of the right and left knees did not show any evidence of psoriatic arthritis.  Despite the lack of radiological evidence of psoriatic arthritis, the examiner concluded that the Veteran has psoriatic arthritis because he has aches and pains in his joints, which is an early sign of psoriatic arthritis.  The same diagnosis is found in the VA outpatient treatment records beginning in March 2008.   

Despite the aches and pains, the examiner found the Veteran "quite functional."  The Veteran said he walks every day for 6 miles and does not require any walking aid.  He explained that he was not suffering from any incapacitating flare-ups.  The Veteran also said that he had good range of motion for all his joints as far as he knew, but he did assert having swelling of the joints of his hands, fingers, and feet before he was prescribed Methotrexate.         

At the physical examination, the examiner noted that the Veteran walked with a normal gait.  When walking on his tiptoes, he had some pain on the front part of his feet.  Range of motion of the shoulders, elbows, wrists, joints of the fingers, hips, knees, ankles and toes were noted to be normal on both sides.  Some thickening of the first metatarsophalangeal joint of the right big toe was noted.  There was no obvious local swelling, redness, or puffiness over those joints.  Motion of the ankles, mid feet and toes were noted as slightly painful.  The Veteran was able to make a good grip with both hands.  The examiner performed a DeLuca examination on the joints.  There was "no increase in pain with three repetitions of range of motion or fatigability or lack of endurance or loss of range of motion." 

The Board notes that Diagnostic Code 5002 does not define 'incapacitating exacerbations.'  However, 38 C.F.R. Chapter 4 consistently defines 'incapacitating episodes' as those involving bed rest and treatment by a physician; see inter alia 38 C.F.R. §4.71a, DC 5243 (intervertebral disc syndrome) and see also 38 C.F.R. § 4.97 (schedule of ratings - respiratory disorder, multiple DCs) which define 'incapacitating episode' as one requiring bed rest and treatment by a physician.
In this case, the Veteran has not asserted, and the evidence does not show, that he has had any such episodes due to joint pain.  Accordingly, a compensable rating for incapacitating episodes under Diagnostic Code 5002 is not warranted.

The Board has also considered the Veteran's lay assertions about his condition.  The Veteran is competent to testify as to his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303.  In his notice of disagreement dated in June 2010, the Veteran asserted that he feels significant pain in all of his joints, but most especially in his feet, lower legs, and hands.  He asserts that the pain is usually at a 5 on a scale of 1 to 10, except during unpredictable flare-ups when it reaches a 10.  He also claims he experiences incapacitating cramping.  He also claims to experience chronic muscular fatigue.  

In his VA Form 9 dated in March 2011, the Veteran further asserts that upon any kind of exertion, swelling occurs in his fingers, hands, ankles, and toes.  Further, he claims his toes and fingers always feel swollen.  As discussed above, the Veteran also complained about the radiological findings made by the VA examiner.  However, there is no contradiction between the notes of the treating VA medical professionals throughout 2008-2009 and the VA examiner.    

The Board notes that the lay evidence provided indicates that the symptomatology associated with the Veteran's psoriatic arthritis is severe.  However, the objective clinical findings consistently fail to show that his disability meets the criteria for a higher evaluation based on a reduction in the range of motion, and the Board concludes that those findings outweigh his lay assertions regarding severity.  Further, there is no evidence in the VA treatment records or in the examination report of exacerbations.  The examiner concluded that I do not expect significant loss of range of motion or fatigability or lack of endurance under conditions of normal use."  In this case, the Board finds the most probative evidence to be that of the VA examination report and the VA treatment records.    As previously discussed, the examiner's conclusions were based on a thorough review of the documented medical history, as well as complete physical examinations.

Based on these findings and the treatment records, the Board finds that the Veteran is not entitled to a compensable initial disability rating for his service-connected psoriatic arthritis.  There is no objective medical evidence of limitation of motion of the joints to a compensable degree under the applicable DCs.  With consideration of all pertinent disability factors, there remains no appropriate basis for assigning a compensable disability rating for the Veteran's psoriatic arthritis.  
  
D.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psoriasis and psoriatic arthritis are adequate in this case. Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Further, the clinical evidence demonstrates that the Veteran has not been hospitalized for either of his service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

1.  Entitlement to a disability rating of 60 percent, but no higher, for psoriasis is granted.  

2.  Entitlement to a compensable initial disability rating for psoriatic arthritis is denied.  


REMAND

At the VA examination in May 2009, the Veteran made a claim for TDIU.  He asserted that he quit work five years prior because of pain in his joints.  Further, the Veteran repeatedly told his VA treatment providers that he had not worked for several years.    

The claim for TDIU was not adjudicated by the RO.  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the RO in the first instance, to include consideration of whether TDIU is warranted at any time during the pendency of the Veteran's claim for increased rating. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159, and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

2.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his psoriasis and psoriatic arthritis.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.    

3.  Only upon completion of the above, schedule the Veteran for a VA examination.  The entire claims folder, to include a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected psoriasis and/or psoriatic arthritis alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner is requested to provide a rationale for any opinion provided.

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his agent should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


